The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Amendment
2.	Applicant’s amendments and accompanying remarks filed 6/3/22 have been fully considered and entered. Claims 29, 42, 48 and 55 have been amended as requested Applicant’s amendments are not found sufficient to overcome the obviousness type rejections made over the combination of Kajander, US 7,435,694 in view of Morrison US 2,703,774 as applied to claims 29 and 48 and further in view of Jaffee et al., US 20100273376 and Applicant’s arguments are not found persuasive of patentability for reasons set forth below.  
Response to Arguments
3.	Applicants amended claims 29, 48 and 55 to recite from .2 to 10 wt. % coupling agent. Applicants argue that a patently distinct difference exists between .2 wt. % and .1 wt. %. This argument is not found persuasive. Applicants are reminded that independent claims 29, 48 and 55 are not specifically limited to a silane coupling agent. Applicants only recite a coupling agent. With regard to the claimed amount of coupling agent, the Examiner maintains that Applicants have not evidenced unexpected results and/or inferior results when only .1 wt. % of coupling agent is used as exemplified by Jaffee et al. The Examiner maintains that Applicants specification does not include any examples showing a non-obvious difference between .1 wt. % and .2 wt. %. Rather, Applicants specification discloses using the coupling agent in amount ranging between .05 and 10 wt. % and further discloses a preferred range that includes .1 wt. %. Applicants also have not limited the binder to having any specific type of binding properties and/or that the specifically claimed amount of coupling agent imparts specific binding properties to the binder composition. Moreover, considering the broadness of the claimed range .2-10 wt. % and the fact that Applicants have not claimed any specific type of coupling agent, the Examiner is the opinion that a .1 wt. % difference in the amount of coupling agent would not positively or negatively impact the effectiveness binder composition. As such, since Applicants have not limited the chemistry of the coupling agent, set forth any specific binding properties and/or evidenced unexpected/superior and/or inferior results using only .1 wt. % of the silane coupling agent as taught by Jaffee et al., the Examiner maintains that the binder composition of the prior art would have the same properties and functionality as the claimed binder. Applicants are invited to prove otherwise.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 29, 31-35, 37-39, 41-43, 45-49 and 50-55 stand rejected under 35 U.S.C. 103 as being unpatentable over Kajander, US 7,435,694 in view of Morrison US 2,703,774 as applied to claims 29 and 48 and further in view of Jaffee et al., US 20100273376.
	The patent issued to Kajander teach a fibrous mat comprising 93-99.5 wt. % fibers and from .5-7 wt. % binder (column 3, 65). Kajander teach using chopped glass fibers having diameters ranging from 10-19 and lengths ranging from .25-1.25 inch (claim 1 and column 4, 1-20). Kajander also teach that an amount of up to 100 % of the fiber base can be synthetic fibers such as polyester or polypropylene (column 3, 5-10). Kajander disclose that the polymer fibers have a diameter ranging from 10-13 and lengths ranging from .25-1.25 (column 8, 1-10). The Examiner is of the position that the percentage of glass fibers and synthetic fibers would encompass the claimed ranges of chopped glass and synthetic fibers. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). With regard to the claimed binder, Kajander teach urea-formaldehyde (column 8, 5-10). Said binder can comprise pigments, clay or microspheres (column 8, 10-22). Kajander teach using the glass non-woven mat in wallboards and insulation composites (column 1, 5-15). The Examiner is of the position that such a teaching would encompass the claimed gypsum type wall board or pultruded composites. The Examiner is of the position that non-woven web of Kajander meets the chemical and structural limitations of the claimed non-woven mat. 
Kajander fails to teach the claimed specific binder mixture. 
The published patent application issued to Morrison teach forming mats made with glass fibers held together with resinous binder (column 1, 15-25). Morrison teach using resinous composition comprising a mixture of thermosetting and thermoplastic materials (column 4, 5-30). Suitable thermosetting resins include phenol formaldehyde, furfural resins, resorcinol or amine resins (column 4, 1-10). Suitable thermoplastic resins include polyvinyl acetate and polyethylene (column 4, 1-25). Morrison teach using 3 parts thermoplastic resins to 1-3 parts thermosetting resins depending on the desired balanced between flexibility and hardness (column 4, 1-25). The mat can comprise from 5-45 wt. % binder (column 4, 30-40). With specific regard to claim 45, since Morrison disclose the claimed binder mixture, it is reasonable to expect that this binder would be “resistant” to styrene monomers. It would have been obvious to a person of ordinary skill in the art to form the mat of Kajander with the binder mixture of thermoplastic and thermosetting resins of Morrison. Motivation to use the binder composition of Morrison is found in the desire to balance the hardness and flexibility of the glass fiber mat. 
Morrsion does not explicitly teach the claimed amount of thermosetting material presently set forth in claims 29, 48 and 55. The Examiner is of the position that a person of ordinary skill in the art would easily recognize the ratio of thermosetting to thermoplastic materials can be varied and adjusted as a function desired flexibility and hardness. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With regard to the claimed tensile strength and gurly stiffness properties, it is reasonable to expect that the non-woven web produced by the combination of Kajander in view of Morrison would exhibit the claimed strength and stiffness properties once the mat is provided. Support for said presumption is found in the use of like materials such as the chopped glass fibers and binder mixture. Applicants are invited to prove otherwise. 
The combination of Kajander in view of Morrison do not teach the claimed silane coupling agent. 
The patent issued to Jaffee et al., ‘376 examples a binder mixture comprising .1% silane (section 0029). Said binder may further include additives such as biocides, dispersants, flame retardants, plasticizers or pigments (section 019). Since all of the cited prior art disclose making similar non-woven articles from glass fibers and binders, it would be obvious to a person of ordinary skill in the art to form the non-woven glass fiber mat of modified Kajander with the silane coupling agent of Jaffee et al., for the purpose of promoting the adhesion between the binder and the fibrous materials.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The modification involves the mere substitution of one material with another material known for its suitability as binder for a non-woven comprising blends of glass and polyester and would yield a predictable variation whose application is well within the skill of the art.
6.	Claim 44 stands rejected under 35 U.S.C. 103 as being unpatentable over Kajander, US 7,435,694 in view of Morrison US 2,703,774 and further in view of Jaffee et al., US 20100273376 as applied to claim as applied to claims 29 and 48 further in view of Wasserman et al., US 2003/0113519. 
	The rejections made over Kajander, Morrison and Jaffee et al., are set forth above.
The combination of Kajander, Morrison and Jaffee et al., fail to teach adding an antioxidant dispersion to the claimed binder composition. The published patent application issued to Wasserman et al., teach a binder composition having an antioxidant dispersion added thereto (section 0030 and 0031). Therefore, motivated by the desire to provide a bonded non-woven mat with resistance to degradation, it would have been obvious a person of ordinary skill in the art the time the invention was made to formulate the binder in the non-woven mat of modified Kajander with the antioxidant dispersion as taught by Wasserman et al. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789